LAW OFFICE OF JOHN F. CARMAN

Attorneys at Law

OF COUNSEL 666 Old Country Road ASSOCIATE ATTORNEY
SUSAN SCARING CARMAN, ESQ. Suite 501 SARA M. PERVEZ
MATTHEW W. BRISSENDEN, ESQ. Garden City, New York 11530
(516) 683-3600 PARALEGAL
Facsimile ANNA M. SACCO

(516) 683-8410

January 30, 2020

Honorable Michael Shipp
Clarkson S. Fisher Building
402 East State Street

Room 5W

Trenton, NJ 08608

Re: United States v. Mark Berger
Docket No. 18-cr-00384

 

Dear Judge Shipp:

As you aware, my client Mark Berger is scheduled to surrender to custody of the
Attorney General on February 11, 2020. By this letter, I respectfully request a 60 day extension
of the surrender date.

On January 29, 2020 Mr. Berger advised me that his urologist had recently indicated that
he suspected Mr. Berger had Prostate Cancer. I spoke with Dr. Oshinsky yesterday who
confirmed he has scheduled tests and biopsy’s to confirm his suspicions. A letter from Dr.
Oshinsky is attached.

On this basis, I am requesting a surrender date of April 14, 2020 so that Mr. Berger’s
medical condition can be properly evaluated and treated.

AUSA Jonathan Romankow is aware of this application and has offered the consent of
his office.

Thank you for your consideration.

: . ft
So Ordered this day
of anu sass , 20.22

Hon. Maino Seo. USDJ

 

 
